     Case 3:19-cv-00828-BAS-LL Document 79 Filed 08/19/21 PageID.6517 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   HOUSTON CASUALTY COMPANY,                            Case No. 19-cv-00828-BAS-LL
12                                     Plaintiff,
                                                          ORDER RE: PARTIES’ EIGHT
13          v.                                            MOTIONS TO SEAL
14   CIBUS US LLC,
                                                          (ECF Nos. 35, 41, 44, 54, 57, 64, 66, 74)
15                                   Defendant.
16
17            And Related Counterclaim
18
19
20         This case is an insurance coverage dispute between Houston Casualty Company
21   (“HCC”) and Cibus US LLC (“Cibus”). Cibus is a company that develops seeds for crops,
22   including hybrid canola plants. Cibus developed its canola hybrids to be tolerant of a
23   specific herbicide. It then sold seeds to commercial growers. But after some of those
24   growers applied herbicide, their canola hybrids suffered more phytotoxicity—plant
25   damage—than expected. Cibus turned to HCC, its insurer, to cover the growers’ losses
26   under an errors and omissions policy. HCC paid out the maximum of its policy with Cibus
27   subject to the right to seek reimbursement. The insurer then sued, seeking a determination
28   that its policy did not cover the growers’ crop injuries.

                                                    -1-
                                                                                             19cv0828
     Case 3:19-cv-00828-BAS-LL Document 79 Filed 08/19/21 PageID.6518 Page 2 of 7



 1         Pending before the Court are several pretrial motions, including a motion to
 2   bifurcate, cross-motions for summary judgment, and motions to exclude experts. As part
 3   of these motions, HCC and Cibus have filed eight motions to seal. All the sealing motions
 4   are unopposed.
 5                                     LEGAL STANDARD
 6         “[T]he courts of this country recognize a general right to inspect and copy public
 7   records and documents, including judicial records and documents.” Nixon v. Warner
 8   Commc’ns, Inc., 435 U.S. 589, 597 (1978). “Unless a particular court record is one
 9   ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the starting point.”
10   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing Foltz
11   v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “The presumption
12   of access is ‘based on the need for federal courts, although independent—indeed,
13   particularly because they are independent—to have a measure of accountability and for
14   the public to have confidence in the administration of justice.” Ctr. for Auto Safety v.
15   Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting United States v.
16   Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)).
17         A party seeking to seal a judicial record bears the burden of overcoming the strong
18   presumption of access. Foltz, 331 F.3d at 1135. The showing required to meet this burden
19   depends upon whether the documents to be sealed relate to a motion that is “more than
20   tangentially related to the merits of the case.” Ctr. for Auto Safety, 809 F.3d at 1102.
21   When the underlying motion is more than tangentially related to the merits, the
22   “compelling reasons” standard applies. Id. at 1096–98.
23         “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in
24   disclosure and justify sealing court records exists when such ‘court files might have
25   become a vehicle for improper purposes,’ such as the use of records to gratify private
26   spite, promote public scandal, circulate libelous statements, or release trade secrets.”
27   Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere
28   fact that the production of records may lead to a litigant’s embarrassment, incrimination,

                                                  -2-
                                                                                            19cv0828
     Case 3:19-cv-00828-BAS-LL Document 79 Filed 08/19/21 PageID.6519 Page 3 of 7



 1   or exposure to further litigation will not, without more, compel the court to seal its
 2   records.” Id. (citing Foltz, 331 F.3d at 1136). The decision to seal documents is “one
 3   best left to the sound discretion of the trial court” upon consideration of “the relevant facts
 4   and circumstances of the particular case.” Nixon, 435 U.S. at 599.
 5                           STANDING ORDER FOR CIVIL CASES
 6         Consistent with the presumptive right of public access to court records, this Court’s
 7   Standing Order for Civil Cases provides:
 8         The Court may seal documents to protect sensitive information, however, the
 9         documents to be filed under seal will be limited by the Court to only those
           documents, or portions thereof, necessary to protect such sensitive
10         information.
11
           Parties seeking a sealing order must provide the Court with: (1) a specific
12         description of particular documents or categories of documents they need to
13         protect; and (2) declarations showing a compelling reason or good cause to
           protect those documents from disclosure. The standard for filing documents
14         under seal will be strictly applied.
15
           ....
16
17         The fact that both sides agree to seal or that a protective order was issued at
           the onset of the case alone is insufficient cause for sealing.
18
19   (Standing Order ¶ 5.)
20                                            ANALYSIS
21   I.    HCC’s Motion to Seal (ECF No. 35)
22         HCC moves to seal portions of:
23         1.     Its Summary Judgment Motion;
24         2.     Exhibits B through H, J through O, Q, S, U, W through GG, II, and KK to the
25                Summary Judgment Motion;
26         3.     Its Daubert Motion to Exclude or Limit the Expert Testimony of Jim Radtke;
27                and
28         4.     Exhibits E, G, H through N, and Q through U to the Daubert Motion.

                                                   -3-
                                                                                             19cv0828
     Case 3:19-cv-00828-BAS-LL Document 79 Filed 08/19/21 PageID.6520 Page 4 of 7



 1   (ECF No. 35.) Altogether, HCC lodges under seal about 1,100 pages of documents. For
 2   one exhibit, Exhibit GG, HCC argues the document is subject to the attorney-client
 3   privilege, and therefore compelling reasons exist for sealing. HCC explains that the
 4   remaining redacted content
 5         references documents that Cibus designated as CONFIDENTIAL pursuant to
           the parties’ Stipulated Protective Order and/or contain private information of
 6
           third parties. The Stipulated Protective Order requires the parties to treat the
 7         documents in accordance with the designation until the Court rules on any
           objections. However, by submitting this Application, HCC does not concede
 8
           that any documents designated by Cibus that are the subject of this
 9         Application are in fact Confidential.
10   (Id. (citation omitted).) Therefore, these documents are ones where Cibus is the proponent
11   of keeping them secret, but the Court lacks support for doing so beyond the Stipulated
12   Protected Order. And as the Court’s Standing Order states: “The fact that both sides agree
13   to seal or that a protective order was issued at the onset of the case alone is insufficient
14   cause for sealing.”
15         Accordingly, the Court needs more information to determine whether sealing these
16   items is appropriate. The Court orders Cibus to file a response to HCC’s Motion to Seal
17   (ECF No. 35) that explains why there are compelling reasons to seal information Cibus
18   designated as confidential. For instance, if Cibus claims the documents are “sources of
19   business information that might harm [its] competitive standing,” it must explain why. See
20   Ctr. for Auto Safety, 809 F.3d at 1097 (quoting Nixon, 435 U.S. at 598). Further, if Cibus
21   intends to rely on this rationale, it must explain why the release of information that is now
22   at least several years old would harm its competitive standing going forward.
23         Cibus must also include with its response supporting evidence, e.g., a declaration
24   from one of its employees, that includes facts that demonstrate compelling reasons for
25   sealing. And it must tailor its response to each document at issue. For example, one
26   document lodged under seal is a slideshow from a Cibus sales webinar. (Ex. H.) Most of
27   the presentation is redacted, but it is unlikely that there are compelling reasons to seal all
28   of this information. As another example, the Rule 30(b)(6) deposition of a Cibus employee,

                                                  -4-
                                                                                           19cv0828
     Case 3:19-cv-00828-BAS-LL Document 79 Filed 08/19/21 PageID.6521 Page 5 of 7



 1   Peter Beetham, is similarly redacted. All of his testimony is not subject to sealing. Once
 2   the Court reviews Cibus’s response, it will resolve HCC’s Motion to Seal, including HCC’s
 3   proposed redactions to its memoranda (ECF No. 35).
 4   II.    Cibus’s Motion to Seal (ECF No. 41)
 5          Cibus moves to seal unredacted versions of Exhibits F, G, and H to the Declaration
 6   of Douglas J. Brown filed in support of Cibus’s Motion for Partial Summary Judgment
 7   (ECF No. 40). (ECF No. 41.) The redacted information is the names and addresses of the
 8   company’s commercial customers who participated in the canola hybrid program. Cibus
 9   supports its claim with a declaration from its outside counsel that cites to the Stipulated
10   Protective Order. (ECF No. 4-1.) While this information may be sealable, Cibus needs to
11   support its motion with competent evidence and connect the dots for the Court. See Fed
12   R. 602 (requiring a witness to have personal knowledge). Therefore, the Court orders
13   Cibus to file a supplemental response in support of its Motion to Seal (ECF No. 41).
14   III.   Cibus’s Motion to Seal (ECF No. 44)
15          Cibus moves to seal an unredacted version of Exhibit A to the Declaration of
16   Douglas J. Brown filed in support of Cibus’s Motion to Exclude the Expert Opinion of
17   Jerry L. Cass (ECF No. 43). (ECF No. 44.) This request seeks to seal the same type of
18   information as Cibus’s Motion to Seal (ECF No. 41) discussed above. The analysis is
19   identical. Therefore, the Court orders Cibus to file a supplemental response in support of
20   its Motion to Seal (ECF No. 44).
21   IV.    HCC’s Motion to Seal (ECF No. 54)
22          HCC moves to seal Exhibits C, D, and E to its Reply in support of HCC’s Daubert
23   Motion to Exclude or Limit the Expert Testimony of Jim Radtke (ECF No. 38). (ECF No.
24   54.) HCC supports this request in the same way as above. It cites the Stipulated Protective
25   Order and notes the material lodged under seal references or consists of documents that
26   Cibus designated confidential. (Id.) Therefore, like above, the Court orders Cibus to file
27   a response to HCC’s Motion to Seal (ECF No. 54) that explains why there are compelling
28   reasons to seal the information Cibus designated as confidential.

                                                -5-
                                                                                        19cv0828
     Case 3:19-cv-00828-BAS-LL Document 79 Filed 08/19/21 PageID.6522 Page 6 of 7



 1   V.    Cibus’s Motion to Seal (ECF No. 57)
 2         Cibus moves to seal unredacted versions of Exhibit E and Exhibit F to the
 3   Declaration of Douglas J. Brown filed in support of Cibus’s Opposition to HCC’s Motion
 4   to Exclude or Limit The Expert Testimony of Denise Schmidt and Christopher French
 5   (ECF No. 56). (ECF No. 57.) Like above, Cibus argues the information to be filed under
 6   seal is customer information that could harm the company’s commercial standing if
 7   released. While this information may be sealable, Cibus needs to support its motion with
 8   competent evidence and connect the dots for the Court. See Fed R. 602. Therefore, the
 9   Court orders Cibus to file a supplemental response in support of its Motion to Seal (ECF
10   No. 57).
11   VI.   HCC’s Motion to Seal (ECF No. 64)
12         HCC moves to seal Exhibits PP through VV to its Opposition to Cibus’s Motion for
13   Partial Summary Judgment (ECF No. 62). (ECF No. 64.) HCC supports this request in
14   the same way as above. It cites the Stipulated Protective Order and notes the material
15   lodged under seal references or consists of documents that Cibus designated confidential.
16   (Id.) Therefore, like above, the Court orders Cibus to file a response to HCC’s Motion to
17   Seal (ECF No. 64) that explains why there are compelling reasons to seal the information
18   Cibus designated as confidential.
19   VII. Cibus’s Motion to Seal (ECF No. 66)
20         Cibus moves to seal unredacted versions of Exhibit C and Exhibit E to the
21   Declaration of Douglas J. Brown filed in connection with Cibus’s Opposition to HCC’s
22   Motion for Summary Judgment (ECF No. 63). (ECF No. 66.) Like above, Cibus argues
23   the information to be filed under seal is customer information that could harm the
24   company’s commercial standing if released. While this information may be sealable, Cibus
25   needs to support its motion with competent evidence and connect the dots for the Court.
26   See Fed R. 602. Therefore, the Court orders Cibus to file a supplemental response in
27   support of its Motion to Seal (ECF No. 66).
28

                                               -6-
                                                                                       19cv0828
     Case 3:19-cv-00828-BAS-LL Document 79 Filed 08/19/21 PageID.6523 Page 7 of 7



 1   VIII. HCC’s Motion to Seal (ECF No. 71)
 2         HCC moves to seal Exhibits YY, AAA, and BBB to HCC’s Reply in Support of Its
 3   Motion for Summary Judgment. (ECF No. 71.) HCC supports this request in the same
 4   way as its Motion to Seal (ECF No. 35) discussed above. It cites the Stipulated Protective
 5   Order and notes the material lodged under seal references or consists of documents that
 6   Cibus designated confidential. (ECF No. 71.) Therefore, like above, the Court orders
 7   Cibus to file a response to HCC’s Motion to Seal (ECF No. 71) that explains why there are
 8   compelling reasons to seal the information Cibus designated as confidential.
 9                                       CONCLUSION
10         In light of the foregoing, the Court needs more information to apply the sealing
11   standard and resolve the parties’ eight motions to seal. Cibus shall file the responses
12   ordered above no later than Friday, September 3, 2021.
13         IT IS SO ORDERED.
14
15   DATED: August 18, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -7-
                                                                                       19cv0828
